t c no united_states tax_court service employees international union petitioner v commissioner of internal revenue respondent oak street corporation petitioner v commissioner of internal revenue respondent docket nos 8398-04l 8399-04l filed date ps are qualified labor organizations under sec_501 and are exempt from taxation under sec_501 ps did not timely file annual returns required by sec_6033 r assessed penalties against ps under sec_6652 for failure to timely file those returns pursuant to sec_6330 r issued notices of determination attempting to collect the penalties by levy ps filed petitions contesting r’s determination r filed motions to dismiss for lack of jurisdiction held the tax_court does not have jurisdiction over sec_6652 penalties for purposes of sec_6330 and r’s motions will be granted william e taggart jr for petitioners michael e melone for respondent opinion haines judge the matter in these cases is before the court on respondent’s motions to dismiss for lack of jurisdiction motions respondent’s motions present an issue of first impression--whether sec_6330 vests this court with jurisdiction over penalties imposed under sec_6652 on a tax-exempt_organization for failure to timely file a complete sec_6033 return for the reasons discussed below we shall grant respondent’s motions background oak street corporation oak street is a wholly owned subsidiary of service employees international union service employees collectively referred to as petitioners petitioners share the same address and many of the officers serve in the same capacity for both organizations petitioners are qualified labor organizations under sec_501 and are exempt from taxation under sec_501 petitioners’ principal_place_of_business is oakland california all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure for its taxable_year ending date oak street did not file a timely sec_6033 return on date respondent assessed a sec_6652 penalty of dollar_figure against oak street for failure to timely file a sec_6033 return a notice_of_deficiency was not issued pursuant to sec_6330 respondent issued oak street a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy on date a sec_6330 hearing requested by oak street was held on date for its taxable_year ending date service employees did not timely file a sec_6033 return on date respondent assessed a sec_6652 penalty of dollar_figure against service employees for failure to timely file a sec_6033 return a notice_of_deficiency was not issued pursuant to sec_6330 respondent issued service employees a notice_of_intent_to_levy on date service employees requested a sec_6330 hearing which was held on date on date respondent sent each petitioner a notice_of_determination concerning collection actions under sec_6330 upholding the respective levies on date petitioners filed petitions with this court seeking review of respondent’s determinations pursuant to rule respondent filed the motions to dismiss for lack of jurisdiction against petitioners on date on date upon order of this court the two cases were consolidated for hearing on the motions to dismiss the hearing was held on date in san francisco california discussion sec_6033 requires an organization_exempt_from_taxation under sec_501 to file an annual return stating specifically the items of gross_income receipts and disbursements and such other information as the secretary may by forms or regulations prescribe if the organization fails to timely file a complete sec_6033 return the organization is subject_to a penalty under sec_6652 a sec_6652 penalties are paid on notice_and_demand sec_6033 exempts certain organizations such as churches and religious organizations from this filing requirement no such exceptions are at issue in the present cases sec_6652 provides in pertinent part a penalty on organization --in the case of-- i a failure_to_file a return required under sec_6033 on the date and in the manner prescribed therefor there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph shall not continued of the secretary and in the same manner as taxes sec_6652 sec_6331 provides that if a person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect the tax by levy upon the property belonging to the person subject_to the notice and fair hearing requirements of sec_6330 and sec_6331 pursuant to sec_6330 after the administrative review process has been completed and the secretary has issued a notice_of_determination the person may appeal that determination within days to this court continued exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year the first sentence of this subparagraph shall be applied by substituting dollar_figure for dollar_figure and in lieu of applying the second sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure sec_6330 provides in full judicial review of determination --the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to such hear matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states continued the tax_court has jurisdiction to review lien and levy determinations under sec_6330 if we have jurisdiction over the underlying tax_liability sec_6330 118_tc_22 115_tc_324 114_tc_171 thus we must determine whether this court has jurisdiction over sec_6652 penalties in his motions respondent argues that this court does not have jurisdiction over sec_6652 penalties under sec_6330 respondent states there has to be a specific grant of authority for the court to have jurisdiction over the penalty under sec_6652 and respondent can find no specific grant of specific authority petitioners contend that this court does have jurisdiction over sec_6652 penalties and advance three primary arguments it is clear from the language of sec_6330 that congress intended this court to have jurisdiction over sec_6652 this court’s analysis in downing finding jurisdiction over sec_6651 additions to tax is equally applicable to sec_6652 penalties and thi sec_4 continued if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court court has jurisdiction over many other aspects of petitioners’ tax status and should therefore have jurisdiction over the sec_6652 penalties assessed against them for purposes of clarity and organization we shall first address tax_court jurisdiction generally followed by an analysis of petitioners’ three arguments the tax_court is a court of limited jurisdiction the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 moore v commissioner supra pincite 85_tc_527 the tax_court generally has deficiency jurisdiction over income gift and estate_tax cases see sec_6211 sec_6213 sec_6214 downing v commissioner supra pincite van es v commissioner supra pincite for purposes of sec_6330 the court may have jurisdiction over an underlying liability for income estate or gift_tax even when no deficiency has been determined 122_tc_1 downing v commissioner supra pincite 116_tc_60 however congress did not intend to expand the court’s jurisdiction under sec_6330 beyond the types of tax over which we normally have jurisdiction see van es v commissioner supra pincite moore v commissioner supra pincite sec_6330 does not expand the tax court’s jurisdiction petitioners assert that sec_6330 is a new and independent grant of jurisdiction that congress intended this court to have primary jurisdiction over sec_6330 hearings and if the limiting language of sec_6330 is examined with an sic view to the purpose of the language it is obvious sec_6652 is a matter over which the tax_court should insist it has jurisdiction petitioners further argue if congress intended to narrowly conscribe the tax court’s jurisdiction under sec_6330 it could easily have done so instead congress used the broadest possible language to describe the jurisdiction of the tax_court under sec_6330 we disagree in moore v commissioner supra pincite this court stated while congress clearly intended for sec_6330 to provide an opportunity for judicial review of collection matters we interpret sec_6330 and b together to mean that congress did not intend to expand the court’s jurisdiction beyond the types of taxes that the court may normally consider thus sec_6330 and b provides for tax_court jurisdiction except where the court does not normally have jurisdiction over the underlying liability see also van es v commissioner supra pincite holding that sec_6330 does not expand the court’s jurisdiction to cover sec_6702 frivolous_return penalties petitioners assert that congress did not intend such a narrow reading but cite no authority petitioners’ assertion that congress used the broadest possible language to describe this court’s jurisdiction under sec_6330 is contradicted by the language of the section itself sec_6330 provides that when the tax_court does not have jurisdiction over the underlying tax_liability the district courts will instead have jurisdiction see also sec_301_6330-1 q a-f3 proced admin regs therefore sec_6330 does not expand this court’s jurisdiction beyond the types of tax we may normally consider see van es v commissioner supra pincite moore v commissioner supra pincite the court’s analysis in downing v commissioner does not control the present cases petitioners next argue that this court’s analysis in downing v commissioner supra is equally applicable to the present cases and using the same rationale the court should have jurisdiction over sec_6652 penalties in downing this court considered whether we have jurisdiction over sec_6651 additions to tax for failure to timely pay the amount shown on a tax_return downing v commissioner t c pincite the court stated the tax_court generally has jurisdiction over income gift and estate_tax cases for purposes of sec_6330 because we have deficiency jurisdiction relating to those taxes thus just as we generally have jurisdiction to decide income gift and estate_tax cases we generally have jurisdiction over additions to tax for failure to pay those taxes for purposes of sec_6330 emphasis added id pincite petitioners argue that the court’s statements in downing as quoted above could be construed as anticipatory of the precise issue before the court because the penalties involved in the present cases are readily distinguishable from the additions to tax involved in downing we disagree in downing as emphasized above the court held that we have jurisdiction over additions to tax for failure to pay income gift or estate_taxes for purposes of sec_6330 id pincite because sec_6651 imposes additions to tax for a failure to pay taxes shown on a return this court has jurisdiction over those additions see id however unlike the additions to tax at issue in downing sec_6652 penalties are not imposed for failure to pay income gift or estate_taxes but are instead imposed for the failure_to_file a sec_6033 return the language in downing limits the court’s analysis to additions to tax and penalties for failure to pay income gift or estate_taxes because sec_6652 does not impose such a penalty the analysis in downing does not apply to the present cases this is not to suggest that under sec_6330 we would lack jurisdiction over a sec_6651 addition_to_tax for failure_to_file petitioners further argue that sec_6652 penalties are analogous to a additions to tax because there is a scaling of the penalty that is tied to gross revenue--a more appropriate measure of size for an exempt_organization than tax_liability the sec_6651 addition_to_tax is calculated as follows there shall be added to the amount shown as tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month emphasis added the sec_6652 penalty is calculated as follows dollar_figure for each day during which failure_to_file continues the maximum penalty under this subparagraph shall not exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year the first sentence of this subparagraph shall be applied by substituting dollar_figure for dollar_figure and in lieu of applying the second sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure emphasis added as is clear from the above-emphasized language a sec_6651 addition_to_tax is directly tied to the amount of tax due on the other hand a sec_6652 penalty is not tied to the amount of tax due but instead it is a flat daily rate of accumulation while the flat daily rate and the cap on the penalty are scaled depending on the gross revenue of the organization they are not directly tied to the amount of tax due thus the manner in which the sec_6652 penalty and the sec_6651 addition_to_tax are calculated is distinguishable for the above stated reasons we conclude that a sec_6652 penalty for failure to timely file a sec_6033 return is not analogous to a sec_6651 addition_to_tax for failure to pay the amount shown because sec_6651 and sec_6652 are distinguishable the court’s analysis in downing does not control the present cases the tax_court cannot extend its jurisdiction based on policy arguments petitioners finally argue that because this court has jurisdiction over many other aspects of petitioners’ tax status it should also have jurisdiction over sec_6652 for purposes of sec_6330 this court has jurisdiction to adjudicate whether a tax exempt_organization has unrelated_business_taxable_income pursuant to sec_512 as well as to determine any penalties in connection with such an assertion arkansas state police association v commissioner tcmemo_2001_38 as well as any penalties imposed with respect to the return on which the exempt_organization either failed to report or under-reported its unrelated_business_income state police association of massachusetts v commissioner tcmemo_1996_407 this court has jurisdiction to adjudicate whether an organization such as petitioner is entitled to exemption from income_tax under sec_501 if this court concludes that an organization such as although not argued by the parties the sec_6651 addition_to_tax for failure_to_file a return is distinguishable for the same reason petitioner is not entitled to exemption from income_tax pursuant to sec_501 this court has jurisdiction to determine the amount of income_tax to which the organization is subject including the imposition of penalties 103_tc_140 the issue in the present cases is not whether this court has jurisdiction over different aspects of petitioners’ tax status but whether we have jurisdiction over the sec_6652 penalty none of the above-listed instances of jurisdiction relates to the penalty at issue in 112_tc_1 the taxpayer made an argument similar to petitioners’ in that case the commissioner determined that the taxpayer’s workers were classified as employees for the purposes of federal employment_taxes under sec_7436 and assessed employment_taxes against the taxpayer id pincite the taxpayer filed a petition with the tax_court contesting the employment_taxes as assessed and the commissioner filed a motion to dismiss for lack of jurisdiction id pincite the tax_court is expressly given jurisdiction to review the classification of workers as employees under sec_7436 but at the time the case was filed the court did not have jurisdiction over employment_taxes see id pincite the taxpayer argued that on grounds of judicial sec_7436 has since been amended by the consolidated appropriations act publaw_106_554 sec f stat 2763a-643 to confer jurisdiction to determine the proper amount of employment_tax economy and convenience to the parties it was illogical for the tax_court to have jurisdiction over worker classification but not over employment_taxes assessed as a result of that classification id pincite the court held that we do not acquire jurisdiction from theories based on public policy convenience of the parties or judicial economy and granted the commissioner’s motion to dismiss id pincite in the present cases petitioners argue that if the court has jurisdiction over many other aspects of petitioners’ tax status then for convenience to the parties and judicial economy the court should also have jurisdiction over any penalties assessed against petitioners however as noted above we may exercise our jurisdiction only to the extent authorized by congress moore v commissioner t c pincite naftel v commissioner t c pincite we do not acquire jurisdiction from theories based on public policy see henry randolph consulting v commissioner supra pincite see also 95_tc_560 therefore petitioners’ public policy arguments are insufficient to allow this court to exercise jurisdiction over the sec_6652 penalties conclusion petitioners have not pointed to any specific grant of jurisdiction over sec_6652 penalties and we can find none instead petitioners’ assertion that this court has jurisdiction is based on the above-stated arguments all of which we find unpersuasive we agree with respondent that this court does not have jurisdiction over sec_6652 penalties for purposes of sec_6330 for this and all other reasons stated herein we shall grant respondent’s motions to dismiss for lack of jurisdiction we have considered all of petitioners’ arguments and to the extent they are not discussed herein we conclude that they are without merit or irrelevant to reflect the foregoing appropriate orders of dismissal for lack of jurisdiction will be entered
